Case 1:21-cv-20862-BB Document 114 Entered on FLSD Docket 09/07/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                   CASE NO.: 1:21-cv-20862-BB

   MILLENNIUM FUNDING, INC., et al.,

                  Plaintiffs,

   v.

   1701 MANAGEMENT, LLC DBA
   LIQUIDVPN, CHARLES MUSZYNSKI
   AKA FREDERICK DOUGLAS, AUH2O
   LLC, A NEVIS LIMITED LIABILITY
   COMPANY, QUADRANET, INC.,
   QUADRANET ENTERPRISES, LLC, AND
   VPNETWORKS, LLC DBA TORGUARD,

                  Defendants.


                                    NOTICE OF MEDIATION

         Plaintiffs, by and through their undersigned counsel, hereby give notice that mediation

  will be held in this case before Harry R. Schafer of Esquibel Communications Co. as follows:

         DATE and TIME:          Wednesday, April 13, 2022 at 10:00 A.M. (tentative date, the

  parties will file an Amended Notice of Mediation upon confirmation of mediation.)

         PLACE:                  Zoom or other virtual platform.

  Dated: September 7, 2021

                                               /s/ Joel B. Rothman
                                               JOEL B. ROTHMAN
                                               Florida Bar Number: 98220
                                               joel.rothman@sriplaw.com
                                               CRAIG A. WIRTH
                                               Florida Bar Number: 125322
                                               craig.wirth@sriplaw.com

                                               SRIPLAW


                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 114 Entered on FLSD Docket 09/07/2021 Page 2 of 2




                                              21301 Powerline Road
                                              Suite 100
                                              Boca Raton, FL 33433
                                              561.404.4350 – Telephone
                                              561.404.4353 – Facsimile

                                              Counsel for Plaintiffs


                                 CERTIFICATE OF SERVICE

          The undersigned does hereby certify that on September 7, 2021, a true and correct copy
  of the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
  parties listed below on the Service List.

                                              /s/Joel B. Rothman
                                              Joel B. Rothman

                                         SERVICE LIST

   Mr. Adam Losey                                  Mr. Johnathan R. Woodard
   Losey PLLC                                      Mr. John Cyril Malloy III
   1420 Edgewater Drive                            Mr. Oliver Alan Ruiz
   Orlando, FL 32804                               Malloy & Malloy, PL
   alosey@losey.law.com                            2800 SW 3rd Ave
   Attorney for VPNetworks, LLC dba TorGuard       Miami, FL 33129-2317
                                                   info@malloylaw.com
                                                   jwoodard@malloylaw.com
                                                   jcmalloy@malloylaw.com
                                                   oruiz@malloylaw.com

                                                   Mr. Bobby A. Ghajar
                                                   Cooley LLP
                                                   1333 Second Street
                                                   Suite 400
                                                   Santa Monica, CA 90401
                                                   bghajar@cooley.com

                                                   Mr. John Cyril Malloy III
                                                   Malloy & Malloy, PL
                                                   2800 SW 3rd Ave
                                                   Miami, FL 33129-2317
                                                   info@malloylaw.com
                                                   jcmalloy@malloylaw.com
                                                   Attorneys for QuadraNet, Inc.


                                                2
                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
